Exhibit 2.10 MANAGEMENT’S DISCUSSION AND ANALYSIS This Interim Management’s Discussion and Analysis (“MD&A”) presents management’s discussion and analysis of the consolidated financial position of Ceres Global Ag Corp. (“Ceres” or the “Corporation”), the consolidated results of its operations, liquidity and capital resources, business risks and future outlook.This MD&A should be read in conjunction with Ceres’ unaudited interim condensed consolidated financial statements for the three-month periods ended September 30, 2014 and 2013, which are prepared in accordance with International Financial Reporting Standards (“IFRS”). Riverland Ag Corp. and Riverland Agriculture, Ltd. (collectively, “Riverland Ag”) represent Ceres’ largest investment and are wholly-owned subsidiaries of Ceres.In discussing the interim results of operations, reference will be made to results on a consolidated basis and to results for Riverland Ag separately. This MD&A has been prepared as of November 7, 2014.Unless otherwise indicated, all dollar amounts are reported in Canadian dollars (“C$”).Additional information relating to Ceres, including the Corporation’s Annual Information Form for the fiscal year ended March 31, 2014, can be obtained on SEDAR at www.sedar.com. FORWARD-LOOKING INFORMATION This interim MD&A contains information that is “forward-looking information”, “forward-looking statements” and “future oriented financial information” (collectively herein referred to as “forward-looking statements”) within the meaning of applicable securities laws.Forward-looking statements in this document may include, among others, statements regarding future operations and results, anticipated business prospects and financial performance of Ceres and its subsidiaries, expectations or projections about the future, strategies and goals for growth, the action against Ceres initiated by the Scoular Company expected and future cash flows, costs, planned capital expenditures, anticipated capital projects, construction and completion dates,including the plans, costs, timing and capital requirements for the development of the Northgate Commodities Logistics Centre (“NCLC”), the current rights offering, operating and financial results, critical accounting estimates and the expected financial and operational consequences of future commitments. Generally, forward-looking statements can be identified by the use of forward-looking terminology such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “outlook”, “likely”, “probably”, “going forward”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, “believes”, “may have implications” or similar words and 1 phrases or statements that certain actions, events or results “may”, “could”, “should”, “would”, “might”, or “will be taken”, “occur”, or “be achieved”.Forward-looking statements in this document are intended to provide Ceres’ shareholders and potential investors with information regarding Ceres and its subsidiaries, including Management’s assessment of future financial and operational plans and outlook for Ceres and its subsidiaries. Forward-looking statements are based on the opinions and estimates of management at the date the information is made, and are based on a number of assumptions and subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those projected in the forward-looking statements.Actual results or events may differ from those predicted in these forward-looking statements. All of the Corporation’s forward-looking statements are qualified by the assumptions that are stated or inherent therein, including the assumptions listed below. Although Ceres believes these assumptions are reasonable, this list is not exhaustive of factors that may affect any of the forward-looking statements. Key assumptions have been made in connection with the forward-looking statements in this interim MD&A.These assumptions include, but are not limited to, the following (in no particular order of importance): - The expected transition towards more integration in the North American grain commodity markets as a result of the deregulation and privatization of the Canadian Wheat Board, which has effectively dismantled the monopoly in marketing wheat crops in Canada enabling farmers to gain more direct access to open markets; - Volume and quality of grain held on-farm by producers in North America are expected to increase as a result large old crop carryover inventories and a sizable new crop on the horizon; - No material change in the regulatory environment in Canada and the United States; - Supply and demand factors as well as the pricing environment for grains and other agricultural commodities; - Fluctuation of currency and interest rates; - General financial conditions for Western Canadian and American agricultural producers; - Market sharethat will be achieved by the Corporation; - The successful financing and completion of the NCLC, including the rights offering, and all required regulatory permits and approvals; - Adequate and timely service from the Burlington Northern Santa Fe railroad at the NCLC; - The ability of Ceres to successfully plan, design, build and operate the Northgate grain elevator; - Ceres’ ability to obtain financing and to re-finance the term loan on acceptable terms; - Ceres and Riverland Ag’s ability to successfully defend itself against, or settle, the dispute with The Scoular Company; - The successful internalization of Ceres’ management, processes and procedures; - Riverland Ag’s ability to realize the economic benefits resulting from the synergies with NCLC; 2 - Riverland Ag’s ability to maintain existing customer contracts and relationships; - Continued compliance by Riverland Ag with its loan covenants; and - The ability of Stewart Southern Railway Inc. to continue its growth in grain and oil shipments by rail, without service disruption. The preceding list is not exhaustive of all possible factors.All factors should be considered carefully when making decisions with respect to Ceres.Many such factors and events are not within the control of Ceres.Factors that could cause actual results or events to differ materially from current expectations include, among others, risks related to weather, politics and governments, changes in environmental and other laws and regulations, competitive factors in the agricultural, food processing and feed sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments, global and local economic conditions, the ability of Ceres to successfully implement strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Corporation’s assets, the availability and price of commodities, and the regulatory environment, processes and decisions.Ceres has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements.However, there may be other factors that might cause actions, events or results that are not anticipated, estimated or intended. There can be no assurance that forward-looking information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements or information. By its nature, forward-looking information is subject to various risks and uncertainties, including those risks discussed in other sections of this interim MD&A and in other filings and communications, any of which could cause Ceres’ actual results and experience to differ materially from the anticipated results or published expectations.Additional information on these and other factors is available in the reports filed by Ceres with Canadian securities regulators.Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date of this interim MD&A or otherwise, and not to use future-oriented information or financial outlooks for anything other than their intended purpose.Ceres undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, change in management’s estimates or opinions, future events or otherwise, except as required by law. CAUTIONARY STATEMENT AS TO NON-IFRS FINANCIAL MEASURES Ceres provides a non-IFRS measure as supplementary information, which management believes is useful to users of this MD&A to explain Ceres’ financial results.This non-IFRS measure is EBITDA (Earnings before Interest, Taxes, Depreciation and Amortization), which is not a standardized financial measure prescribed by IFRS.However, management believes that most shareholders, creditors, other stakeholders and investment analysts benefit from using this performance measure in analyzing Ceres’ results. Ceres also uses this measure internally to monitor the Corporation’s performance. In calculating EBITDA, Ceres excludes its share of the net income (net loss) from investments in associates, the gain (loss) on sale of property, plant and equipment and the loss on impairment of assets held for sale. Ceres may calculate EBITDA differently than other companies; therefore, Ceres’ EBITDA may not be comparable to similar measures presented by other issuers.Investors are cautioned that EBITDA should not be construed as an alternative to net income or net loss, or 3 to other standardized financial measures determined in accordance with IFRS, and is not intended to represent cash flows or results of operations in accordance with IFRS. OVERVIEWS Ceres Global Ag Corp. Ceres is a company that is in two areas of business: 1. Grain Storage, Handling and Merchandising – represented by Riverland Ag, a collection of North American commercial grain storage and handling assets; and 2. Commodity Logistics – represented by the proposed Northgate commodities logistics centre in Northgate, Saskatchewan, and 25% interest in Stewart Southern Railway Inc. (the “SSR”). Riverland Ag Riverland Ag is engaged in grain storage, procurement, merchandizing and “process-ready” cleaning of specialty grains such as oats, barley, rye, and durum wheat through nine grain storage and handling facilities in Minnesota, New York, and Ontario, with aggregate storage capacity of approximately 46.6 million bushels. Riverland Ag also manages two facilities in Wyoming on behalf of their owner Briess Industries. Four of the grain storage facilities are located at deep-water ports in the Great Lakes and one on the Minnesota River which is tributary to the Mississippi River, allowing access for vessels and barges, and enabling the efficient import and export of grains globally. All seven Minnesota facilities are “regular” for delivery for both spring wheat against Minneapolis Grain Exchange futures contract and oats against the Chicago Board of Trade futures contracts. This allows Riverland Ag to earn carrying charges against grain stored for delivery to the exchanges by matching deliverable cash inventories with futures contracts. This delivery mechanism helps to mitigate risk for Riverland Ag and it is an important component of its credit facilities, as it provides Riverland Ag with the option of delivering grain against futures contracts enhancing overall liquidity. The majority of Riverland Ag’s current storage space is utilized to benefit from grain trading, arbitrage and merchandising opportunities. Management determines which of Riverland Ag’s facilities is to be employed for the storage or throughput of a particular grain shipment based on the source of the grain shipment, the elevator location relative to the end customer(s), the cost of logistics to transport the grain, and the availability of space in the intended elevator. In addition, Riverland Ag stores and handles grain for third-party customers. To enhance profitability, Management expects to optimize grain elevator capacity and will likely pursue strategic partnerships and longer-term storage agreements with key grain customers.With the NCLC project, Riverland Ag expects to: (i) gain access to key origination markets in Saskatchewan and Manitoba; (ii) attract additional downstream customers; and (iii) improve profit margins. With the deregulation and privatization of the Canadian Wheat Board, management expects this to strengthen Riverland Ag’s merchandising position in the spring wheat market. NCLC is strategically located to facilitate the southbound grain movement and as such can enhance Riverland Ag’s potential profitability. 4 The Northgate Commodities Logistics Centre in Saskatchewan Ceres owns approximately 1,300 acres of land at Northgate, Saskatchewan, and Northgate, North Dakota, where it is constructing a new commodities logistics centre designed to utilize high-efficiency rail loops, capable of handling unit trains of up to 120 railcars.The NCLC is a proposed $94.7 million grain, oil, NGL transload terminal and is connected to the Burlington Northern Santa Fe Railway (the “BNSF”). The Corporation is currently constructing a grain handling and shipping facilities that will benefit from the NCLC’s strategic geographic location and position Ceres to maximize the value of the Riverland Ag assets. The Corporation is exploring the development of an oil and natural gas transload facility. Additionally, there is ample land and track capacity for a potential supply handling facility, which would offer unloading and logistic support for supplies used in the area’s oil production. The Corporation is currently in the feasibility and planning stage of the supply handling facility initiative. In order to take advantage of the current rail logistics bottleneck, Ceres completed construction on a temporary grain transloading facility in mid-October 2014. The temporary transloader has been tested, and the first railcars have been loaded for outbound shipment. Subsequent to the testing phase, it is expected that railcar service from the BNSF will be two or three times a week. In addition, during the quarter ending September 30, 2014, Ceres entered into a contract with a construction firm to build a permanent, high speed elevator, with 2.2 million bushel storage capacity that will be capable of loading a 120-car shuttle train within 15 hours. This elevator is expected to be operational in October 2015 and completed in March 2016. As at September 30, 2014, Ceres has capitalized costs totaling $30.6 million (March 31, 2014: $14.8 million) for the NCLC project, including land acquisition costs, environmental costs, mass grading and site preparation, and rail track costs.Ceres proposes to finance the remaining NCLC site development and construction costs with a combination of equity financing, debt and cash flow from operations. (Refer to the “Rights Offering” within the “Equity Financing” section below.) RESULTS OF OPERATIONS FOR THE THREE AND SIX-MONTH PERIODS ENDED SEPTEMBER 30, 2014 The following is a summary of the financial results for the fiscal quarter ended September 30, 2014, for Ceres on a consolidated basis. Figures for 2013 are for the quarter ended September 30, 2013, as applicable: · Revenues of $17.1 million (2013: $74.4 million); the reduction in revenues compared to 2013 is primarily due to lower grain prices and inventory quantities; · Gross profit of $5.3 million (2013: $2.6 million); · Income from operations of $2.4 million (2013: loss from operations of $8.9 million); · EBITDA was $3.2 million for the quarter (2013: loss of $10.2 million); · Net income of $1.9 million (2013: net loss of $11.7 million); · Basic and fully diluted consolidated earnings per share was $0.13 (2013: loss $0.82 per share); The following is a summary of the financial results for the six-months ended September 30, 2014, for Ceres on a consolidated basis. Figures for 2013 are for the six-month period ended September 30, 2013, as applicable: 5 · Revenues of $68.6 million (2013: $144.1 million); the reduction in revenues compared to 2013 is primarily due to lower grain prices and inventory quantities; · Gross profit of $6.5 million (2013: $0.6 million); · Income from operations of $0.2 million (2013: loss from operations of $13.9 million); · EBITDA was $1.4 million (2013: loss of $14.3 million); · Net loss of $0.2 million (2013: net loss of $17.5 million); Revenues and Gross Profit Through Riverland Ag, Ceres is principally involved in an agricultural commodity-based business, in which changes in selling prices generally move in relation to changes in purchase prices. Therefore, increases or decreases in prices of the agricultural commodities that the business deals in will have a relatively equal impact on sales and cost of sales and a minimal impact on gross profit. Accordingly, management believes it is more important to focus on changes in gross profit than it is to focus on changes in revenue dollars. For the six-month period ended September 30, 2014, revenues totalled $68.6 million (2013: $144.1 million) and gross profit was $6.5 million (2013: $0.6 million). For the six-month period ended September 30, 2014, gross profit percentage was 9.5% (2013: 0.4%). For the quarter ended September 30, 2014, revenues totalled $17.1 million (2013: $74.4 million) while gross profit was $5.3 million (quarter ended September 30, 2013: $2.6 million). For the quarter ended September 30, 2014, gross profit percentage was 31.1% (quarter ended September 30, 2013: 3.5%). The table below represents a summary of the components of gross profit for the quarters and six-month periods ended September 30, 2014 and 2013: 3 months 6 months (in millions) Net trading margin $ Storage and rental income Operating expenses included in Cost of sales ) Depreciation expense included in Cost of sales ) Gross profit $ The increase in gross profit of $5.9 million for the six-month period ended September 30, 2014 compared to the six-month period ended September 30, 2013 is due to the four following factors: · An increase in net trading margin – representing both realized and unrealized gains recognized on the appreciation of basis and flat price trading positions – is attributable to an increase in demand for the commodities that the Corporation merchandises in relation to the supply of premium quality in the marketplace. · An increase in storage and rental income earned at its elevator facilities for storing and handling third-party customers’ grain, which increased by $0.8 million. This increase was due to additional third-party storage agreements and bushels in-store throughout the first six-month period of the fiscal year compared to the same period in 2013. In addition, storage income earned on outstanding bushels that were delivered against futures 6 contracts increased $0.3 million in the first six-month of the current fiscal year compared to the same period ending September 30, 2013. · A reduction in elevator facility operating expenses of $0.7 million for the six-month period ended September 30, 2014 compared to the same period ended September 30, 2013 is due to two events that generated operating cost savings: (i) the sale of the Corporation’s Manitowoc, Wisconsin, facility in the current fiscal year, and (ii) the sale of the Corporation’s Wahpeton, North Dakota, facility in the prior fiscal year. Both of these facilities were owned and fully operating during the six-month period ended September 30, 2013. Furthermore, of the nine currently owned facilities, total operating expenses are $0.1 million lower through the first six-months in 2014 compared to the same six-months in 2013. · A reduction of $0.1 million in depreciation expense on the Company’s elevators, property, plant and equipment occurred due to the current year sale of the Manitowoc, Wisconsin, facility for the six-month period ended September 30, 2014 compared to the same period in 2013. The increase in gross profit of $2.7 million for the quarter ended September 30, 2014 compared to the quarter ended September 30, 2013 is due to the following three factors: · An increase net trading margin of $2.1 million, which is driven by an increase in demand for the commodities that the Corporation merchandises in relation to the supply of premium quality in the marketplace. · An increase in storage and rental income earned at its elevators facilities for storing and handling third-party customers’ grain, which increased $0.2 million and is attributable to an increase in the number of third-party storage agreements during the current year quarter compared to the same quarter ended September 30, 2013. · A reduction in operating expenses of $0.5 million at the elevator facilities due to the sale of the Manitowoc, Wisconsin, facility, which was sold in the first quarter of the current year, but was owned and operated during the quarter ended September 30, 2013. Furthermore, due to the nature of the business, the quantity of bushels handled at the Corporation’s facilities can have an effect on operating expenses, net trading margins and storage and rental income. The table below presents the total number of bushels handled at the Corporation’s elevator facilities for the company-owned grains and for grain handled for third-party storage tenants for the quarters and six-month periods ended September 30, 2014 and 2013: 7 3 months 6 months (Bushels in millions) Company-owned bushels handled Third-party bushels handled Total bushels handled The following table represents the net trading margins per bushel relative to company-owned bushels handled; storage and rental income per bushel of third-party owned inventory handled; along with the operating and depreciation expenses per bushel for all bushels handled for the quarter and six-month periods ended September 30, 2014 and 2013. 3 months 6 months (Dollars per bushel handled) Net trading margin $ Storage and rental income Operating and depreciation expense ) The change in the dollars per bushel handled figures for the six-month periods and quarters ended September 30, 2014 compared to 2013 is due to the following: · An increase in net trading margin of $1.34 and $0.95 per bushel handled for the quarter and six-month period ended September 30, 2014 compared to 2013, respectively, is reflective of the increase in realized and unrealized gains recognized on the appreciation of basis and flat price trading position. This was driven by an increase in demand for the commodities that the Corporation merchandises in relation to the supply of premium quality in the marketplace. · While storage and rental income increased $0.2 million and $1.1 million for the quarter and six-month period ended September 30, 2014 compared to 2013, respectively, the storage and rental income dollars per bushel handled decreased $0.30 and $0.35 for the respective periods. The decline on a per bushel basis over both periods is due to new storage agreements being in place in the quarter and six-month period ended September 30, 2014 compared to 2013. Storage agreements consist of a storage rate per bushel and a per bushel handling fee, with the handling fee rate being less than the storage rate. Therefore, since the Company handled more third-party bushels in the six-month period and quarter ended September 30, 2014 compared to 2013, the storage and rental income per bushel handled is lower. · The operating and depreciation expense per bushel handled increased $0.09 and decreased $0.01 for the quarter and six-month period ended September 30, 2014 compared to 2013, respectively, due to the following: (i) The increase in per bushel handled operating and depreciation expense for the quarter-ended September 30, 2014 is due to a 28% decline in bushels handled compared to only a 9% decrease in operating and depreciation expenses for the quarter compared to the same quarter ended September 30, 2013. (ii) The slight decline in per bushel handled operating and depreciation expense for 8 the six-month periods ended September 30, 2014 compared to 2013 is due to a 9% reduction in operating expenses and depreciation while bushels handled decreased 7%. 9 General and Administrative Expenses For the six-month period ended September 30, 2014, general and administrative expenses totalled $6.3 million (2013: $14.4 million), representing a decrease of $8.1 million compared to the same period last year. For the quarter ended September 30, 2014, general and administrative expenses totalled $2.9 million (2013: $11.5 million), representing a decrease of $8.6 million compared to the same period last year. The reduction for the six-month period and quarter ended September 30, 2014 compared to 2013 is most significantly attributable to the following expenses being recognized in the six-month period and quarter ended September 30, 2013 that were not incurred in the current fiscal year: · A provision for $5.0 million for the management transition payment that was made on October 1, 2013 to Front Street Capital; · A provision of $1.4 million for contingent additional payments to Front Street Capital; · HST of $0.8 million on these provisions for payments to Front Street Capital; and · Expenses of $0.8 million related to the Special Committee of the Board of Directors and the expenses associated with the negotiation of the early termination of the management agreement. Finance (Loss) Income Finance (loss) income for the quarter and six-month period ended September 30, 2014 and 2013 is summarized as follows: 3 months 6 months (in thousands of C$) Interest and other revenues $
